DETAILED ACTION
The instant application having Application No. 16745415 filed on 01/17/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 15127040, filed on 09/19/2016 which is a national stage entry of application PCT/US2015/023000 with the International Filing Date of 03/27/2015 that claims priority from Provisional Application 61/977171, filed on 04/09/2014.  
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15127040 (or PCT/US2015/023000, or Provisional Application 61/977171), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed applications do not support the lens structure where the lens is comprising opposing first and second major surfaces and a partial reflector embedded 5in the lens between, and where in particular the partial reflector comprises a reflective 10polarizer, as recited in claim 2. Therefore claim 2 is not entitled to priority date benefit of earlier prior-filed applications. 

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Specifically, the specification of the instant application does not support the lens structure of the head-mountable display where the lens is comprising opposing first and second major surfaces and a partial reflector that is embedded 5in the lens between, and where in particular the partial reflector comprises a reflective 10polarizer, as recited in claim 2. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claim 2 further limits the structure of the head-mountable display (HMD) requiring that the partial reflector, which is embedded 5in the lens between the first and second major surfaces, comprises a reflective 10polarizer. However, while the HMD and its optical element may have lens with embedded partial reflector, the only other reflective polarizer that is present in the specification is adjacent to the lens or on one of the two major surfaces of the lens with quarter-wave retarder disposed between the reflective polarizer and lens with the partial reflector. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to: (A) The breadth of the claims; (B) The Nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In the instant case (A) the breadth of the claim encompasses various structures that can be used for reflective polarizer. The nature of invention (B), on the other hand provides that the embedded reflector can be a partial reflector, which can take form of a dichroic reflector or a broadband partial mirror. Similarly, (C) the prior art also presents similar structures with similar partial reflectors embedded in optics of HMDs. (E) At the time of the invention there was substantial level of skill of one of ordinary skill in the art due to optical elements, electronics and sizes (miniaturization) of HMD systems. (F) Basic principles of optics and availability of simulations provide some level of predictability in the art. (F) However, there is no amount of direction provided by the inventor as to how to incorporate a reflective polarizer as an embedded partial reflector into the lens of the HMD with additional external reflective polarizer and quarter-wave retarder. There is no description of functionality of such structure nor explanation how it would affect the light propagation and polarization states of the HMD device. (G) For the same reasons, there are no examples of the HMD device that uses reflective polarizer as partial reflector that is embedded in the lens between the two major outside surfaces. Therefore, there is an undue quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 7331, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase limitation that “the partial reflector comprises a reflective 10polarizer”. However this phrase limitation is confusing because it is unclear how it can be treated given that there is no support in the original disclosure for such structure in the head mountable display (HMD), and no teachings how the device may or may not function as a result of implementing such polarization sensitive reflective optic. Hence it is unclear what structures may read on the reflective polarizer used as partial reflector, such e.g. as circular or linear polarizers that as optical elements reflect light at least to an extent, partial mirrors, dichroic mirrors, polarization beam splitters, For the purposes of examination, the above phrase limitation will be treated broadly such that any of the above noted elements or their combinations may read on the limitation phrase above. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issue. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoppe (of record, see Information Disclosure Statement of  01/17/2020) US 6075651 A. 
In regard to independent claim 1, Hoppe teaches (see e.g. Figs. 1-6) a head-mountable display (i.e. compact collimating apparatus for headset heads-up display device (HUD), as depicted in e.g. Figs. 1-6, see Abstract, col. 1 lines 5-8, 64-col. 2 line 51, col. 3 lines 9-50, col. 5 line 37-col. 6 line 32, where for brevity elements of Figs. 5-6 are referenced), comprising: 
a lens comprising opposing first and second major surfaces (i.e. as doublet of plano-convex 501 and plano-concave 503 lens, col. 5 line 37-col. 6 line 32 with opposing left and right surfaces of 503 and 501, or top and bottom surface of doublet 501/503 as depicted in e.g. Fig. 5) and a partial reflector embedded 5in the lens between (i.e. partial reflective coating 505, col. 5 line 37-col. 6 line 32, Fig. 5, and equivalent to 113 in Figs. 1, 3-4), and making oblique angles with, the first and second major surfaces ( 505 is embedded in doublet lens 501/503 and makes oblique angles with opposing left and right surfaces of 503 and 501, or top and bottom surface of doublet 501/503 as depicted in e.g. Fig. 5); 
a reflective polarizer disposed adjacent the lens (i.e. as PS element 507, see Abstract, col. 1 line 66-col. 2 line 9, col. 3 lines 10-22, col. 5 line 37-col. 6 line 20); and 
a quarter-wave retarder disposed between the reflective polarizer and the partial reflector (i.e. as quarter wave plate 506, col. 5 line 37-col. 6 line 20, as depicted in Figs. 5-6).
  
Regarding claim 3, Hoppe teaches (see e.g. Figs. 1-6) that the partial reflector (505, 113) comprises a broadband partial mirror (i.e. 505, 113 partial reflective coating is dielectric coating with approximately 50% reflectance and 50% transmittance, col. 3 lines 45-50, col. 5 line 25—col. 6 line 30).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hoppe (of record, see Information Disclosure Statement of  01/17/2020) US 6075651 A in view of Nortrup et al (hereafter Nortrup) US 20150287048 A1. 
Regarding claim 2, Hoppe teaches (see e.g. Figs. 1-6) the partial reflector (505, 113) but is silent that it comprises a reflective 10polarizer.
However, Nortrup teaches in the same field of invention of an eye imaging in head worn computing (HWC) (see Figs. 1-4, 10, Title, Abstract, paragraphs [7-8, 61-66, 84-87, 107-108]) and further teaches that the partial reflector comprises a reflective 10polarizer (i.e. as HWC has embedded partial reflector 450 that is reflective polarizer, see paragraphs [84-87] that provides combination of source light with image source as image light, and as bonded between the matched internal surfaces of the wedge set (lens) with optical adhesive thereby reducing Fresnel reflections at the interfaces on either side of the reflective polarizer, paragraphs [84-86]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  apply the teachings of Nortrup of using embedded reflective polarizer for embedded partial reflector in the collimating apparatus of headset of Hoppe in order to combine source light and image source as image light, and as optical adhesive bonded element between the matched internal surfaces of the lens (wedge set) reduce Fresnel reflections at the interfaces on either side of the reflective polarizer, paragraphs [84-86]). 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoppe US 5715023 A (of record, see IDS dated 01/17/2020) also discloses features of instant invention (see Figs. 1-6 and their descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/
Primary Examiner, Art Unit 2872




4Application No.: Case No.: 74976US004